UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                        )
INTEX RECREATION CORPORATION, )
                                        )
      Plaintiff/Counterclaim-Defendant, )
                                        )
      v.                                )              Civil Action No. 04-1785 (PLF)
                                        )
TEAM WORLDWIDE CORPORATION, )
                                        )
      Defendant/Counterclaim-Plaintiff. )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               On March 28, 2008, Magistrate Judge Robinson issued a memorandum opinion

and order in which she granted in part and denied in part defendant Team Worldwide

Corporation’s motion for claim construction. Plaintiff Intex Recreation Corporation then filed

objections to Magistrate Judge Robinson’s claim construction opinion; Team Worldwide filed its

opposition to Intex’s objections; and Intex filed its reply. Subsequently, on February 23, 2009,

Magistrate Judge Robinson stayed this case pending completion of the reexamination of U.S.

Patent No. 6,793,469 (“the ‘469 patent”) by the United States Patent and Trademark Office

(“PTO”) and denied without prejudice Intex’s objections to her claim construction opinion as

well as the parties’ summary judgment motions.

               On September 24, 2010, the PTO issued a notice of intent to issue an ex parte

reexamination certificate in which the PTO confirmed that the ‘469 patent claims are patentable.

Accordingly, upon the parties’ joint motion, on October 19, 2010, Magistrate Judge Robinson

lifted the stay, and the parties have since engaged in discovery and filed a joint status report
regarding how they wish to proceed. Intex has proposed that the Court hold a two-hour hearing

during which both Intex’s objections and the parties’ summary judgment motions are addressed.

Joint Status Report at 1-2, Feb. 11, 2011. Team Worldwide has proposed that the Court rule on

Intex’s objections on the papers without a hearing, but joins Intex’s request for a hearing on the

parties’ summary judgment motions. Id. at 2. The parties acknowledge, however, that

supplemental summary judgment briefing may be necessary if the Court materially revises any of

Magistrate Judge Robinson’s claim constructions. See id.

                  Upon consideration of the parties’ joint status report, the Court will hold a hearing

on Intex’s objections to Magistrate Judge Robinson’s claim construction opinion on June 9, 2011

at 9:30 a.m. Since Magistrate Judge Robinson denied without prejudice Intex’s objections, the

parties will need to move to reinstate their respective objections, opposition to objections, and

reply. At this hearing, the Court will not hear argument on the parties’ summary judgment

motions, because it is inefficient to do so until the Court resolves the matter of Intex’s objections.

Furthermore, by Order of June 30, 2006, this case was referred to Magistrate Judge Robinson for

management of all pre-trial matters, “including for the purpose of issuing reports and

recommendations on any dispositive motion filed in this case.” Order at 1, June 30, 2006. So

the summary judgment arguments will take place before her, not the undersigned.

                  Accordingly, it is hereby

                  ORDERED that the parties shall move to reinstate their respective objections

[Dkt. No. 147], opposition to objections [Dkt. No. 156], and reply [Dkt. No. 160] by May 6,

2011; and it is




                                                    2
               FURTHER ORDERED that the parties shall appear before the Court for a hearing

on Intex’s objections to Magistrate Judge Robinson’s claim construction opinion on June 9, 2011

at 9:30 a.m.

               SO ORDERED.

                                                    /s/
                                                   PAUL L. FRIEDMAN
DATE: April 27, 2011                               United States District Judge




                                               3